               Case 1:19-cv-01948-MKV Document 40
                                               39 Filed 12/01/20 Page 1 of 1




                                                          12/1/20




Application GRANTED. The settlement conference currently scheduled for December 3, 2020, at 2:15
p.m. is ADJOURNED to January 13, 2021, at 2:15 p.m. No later than January 6, 2021, the parties shall submit
the pre-conference statements required by ¶¶ 3-4 of the Court's Order Scheduling Settlement Conference
dated September 22, 2020 (Dkt. No. 37) via email to chambers. The other provisions in the September 22
Order remain in effect. The Clerk of Court is respectfully directed to close the letter-motions at Dkt. Nos. 38 and
39. SO ORDERED.

_____________________________
Barbara Moses, U.S.M.J.
December 1, 2020
